Citation Nr: 0415582	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether unreimbursed medical expenses for the year 1999 were 
reported in a timely manner for purposes of reducing the 
appellant's countable income.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from December 
1944 to October 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The appellant filed a medical expense report in January 
2001, listing his unreimbursed medical expenses paid for the 
calendar year 1999.  


CONCLUSION OF LAW

Unreimbursed medical expenses, received on January 11, 2001, 
were not submitted in a timely manner for purposes of 
reducing the appellant's countable income for the calendar 
year 1999.  38 U.S.C.A. §§ 1506, 1521, 5107, 5110(h) (West 
2002); 38 C.F.R. §§ 3.252, 3.272, 3.277, 3.660 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pertinent sections of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and its implementing 
regulation establish, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom. In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

In this case, the appellant has been notified of the reasons 
for the RO's decision in the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim. The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant. As will be explained below, the claim on appeal 
lacks legal merit, hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

A January 1990 RO decision determined that the veteran was 
entitled to the award of VA disability pension benefits.  
Therefore, he was awarded pension benefits effective January 
1, 1990.  

In January 2001, the veteran submitted a VA Form 21-8416 
concerning his medical expenses in 1999.  This form was 
received by the RO on January 11, 2001.  In June 2001, the RO 
informed the veteran that his disability pension was amended 
to include medical expenses in considering the veteran's 
countable income for 1999.  The veteran disagreed with this 
finding.  In June 2001, the RO denied consideration of 
unreimbursed medical expenses for the year 1999, finding that 
they had not been timely filed.  

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war 
and who is permanently and totally disabled due to non- 
service-connected disability not the result of the veteran's 
own willful misconduct is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. §§ 1521 
(West 2002); 38 C.F.R. § 3.252 (2003).  

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2003).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  Id.  Expenses deductible under this 
section include unreimbursed medical expenses. 38 C.F.R. § 
3.272(g) (2003).  

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2003).  Where payment 
of VA pension benefits were made at a lower rate because of 
anticipated income, increased pension may only be awarded if 
satisfactory evidence is received within the same or the next 
calendar year.  38 C.F.R. § 3.660(b)(1) (2003).   

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h).

Under 38 U.S.C.A. § 5110(h) and 38 C.F.R. § 3.660(b)(1)(2) 
only medical expenses paid in 1999, whether or not they were 
incurred in 1999, and reported in calendar years 1999 or 2000 
can be used in determining the appellant's income for 1999.  
In the instant case, the RO's finding that the appellant's 
medical expense report, submitted in January 2001, was 
untimely is correct.  In order to have his 1999 medical 
expenses considered, the veteran had during 1999 or within 
the next calendar year to submit any medical expenses not 
considered for the period from January 1, 1999, to December 
31, 1999.  Since the appellant's submission of medical 
expenses for 1999 was made on January 11, 2001, and not 
during the calendar year 1999 or during 2000, the next 
calendar year, it was not timely with respect to a claim for 
consideration during calendar year 1999.  38 C.F.R. 
§ 3.660(b).  

The Board notes that the United States Supreme Court has held 
that everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).  Thus, regulations are binding on all who seek 
to come within their sphere, regardless of actual knowledge 
of what is in the regulations or of the hardship resulting 
from innocent ignorance.  Morris v. Derwinski, 1 Vet. App. 
(1991), citing Fed. Crop Ins. Corp. at 385.  The holding in 
Fed. Crop Ins. Corp. has been applied by the United States 
Court of Appeals for Veterans Claims to situations where VA 
law and regulations control.  See Velez v. West, 11 Vet. App. 
148, 156 (1998); see also Morris, supra.  Therefore, despite 
any claims to the contrary, the veteran is charged with 
knowledge of the law and regulations concerning the 
requirement for timely reporting of expenses.  

The Board has considered the veteran's claim that he was ill 
in 1999 and that is why his medical expenses were reported 
late.  However, inasmuch as the veteran did not file the 
medical expense report within the requisite time period, 
there is no legal basis for a grant of the benefit sought; 
hence, the current issue of whether unreimbursed medical 
expenses for the year 1999 were reported in a timely manner 
for purposes of reducing the appellant's countable income 
must be denied.  See 38 C.F.R. § 3.660(b)(1).  

In summary, the veteran's pension benefits for 1999 may not 
be adjusted to take into account the 1999 medical expenses he 
reported in 2001 because he did not provide the necessary 
information by December 31, 2000 (i.e., the end of the 
calendar year that follows the year in which the expenses 
were paid).  Under the provisions of 38 U.S.C.A. § 7104(c), 
the Board is bound in its decisions by the applicable 
regulations.  The regulatory criteria and case law cited 
above are controlling, and a review of the laws and 
regulations reveals no other provision that would allow the 
veteran's pension benefits to be adjusted to reflect 
unreimbursed medical expenses paid in 1999, first reported in 
2001.  

Where the law and not the evidence is dispositive of an 
appellant's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the claimed medical expenses for the calendar year 1999 
were not reported in a timely manner, the appeal is denied.





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



